DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-7, 9-13, 15-18, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kazuo (P2002-143199A) in view of Ales et al. (20100164733) and Nhan et al. (2012/0157947).
With respect to claim 1, Kazuo discloses a system for detecting a property associated with an absorbent article, as described in paragraph [0001], comprising an absorbent article and a multi-use sensor system configured for temporary attachment and removal from the article, as disclosed in paragraph [0013]. The sensor system comprises an optical sensor for measuring a change in color, as disclosed in paragraph [0015], and a second sensor for detecting a vapor component associated with feces, as disclosed in paragraph [0020].
Kazuo discloses all aspects of the claimed invention with the exception of the absorbent article having a garment-facing layer comprising a combination of a film and a nonwoven material and further having a nonwoven strip joined to an exterior surface for receiving the sensor, and comprising a reactant that changes color when contacted by urine. The use of a laminate of a film and a nonwoven material is commonly known in the art to provide a garment-facing layer with a combination the liquid-impervious qualities of the film and the soft feel of the nonwoven. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the garment-facing layer of Kazuo with a combination of a film and a nonwoven material to achieve the predictable result of an outer layer that is liquid impervious but still has a soft feel. 
Ales discloses a sensor system for an absorbent article, and teaches providing the article with a reactant that changes color when contacted by urine, as described in paragraph [0111] to create a clear and obvious change in color. It would have been obvious to one of ordinary skill in the art at the time of invention to provide the absorbent article of Kazuo with a reactant that changes color when contacted by urine, as taught by Ales, to achieve the predictable result of creating a clear and obvious color change that can be easily detected by the sensor.
Nhan discloses a sensor system for an absorbent article, and teaches providing the article with a nonwoven strip 155 joined to the exterior surface of the garment-facing layer for receiving the sensor system so the sensor system can be removed after the article is used, as shown in figure 5 and described in paragraph [0055]. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the exterior surface of the garment-facing layer of Kazuo with a nonwoven strip for receiving the sensor system, as taught by Nhan, so that the sensor can be removed and reused after use of the article.
With respect to claims 2-3, Kazuo discloses in paragraph [0015] placing the optical sensor on an area of the outer surface of the article. The present claim does not disclose any details regarding the location of or distance between the first, second, and third sensing areas. The area under the optical sensor of Kazuo can be defines to comprise three different sensing areas, and therefore fulfills the claim limitations.
With respect to claim 5, Nhan discloses the nonwoven strip 155 comprises non-open edges permanently joined to the garment-facing layer, as shown in figure 5 and described in paragraph [0055]. It would have been obvious to one of ordinary skill in the art at the time of invention to provide the nonwoven strip of modified Kazuo with non-open edges permanently joined to the garment-facing layer, as taught by Nhan, to achieve the predictable result of a pocket with three closed sides to keep the sensor from falling out.
With respect to claim 6, Nhan discloses the nonwoven strip 155 has an open edge, as shown in figure 5, but does not disclose the open edge being refastenably joined to the garment-facing layer. It would have been obvious to one of ordinary skill in the art at the time of invention to provide the nonwoven strip of modified Kazuo with an open edge, as taught by Nhan, to achieve the predictable result of providing an opening for placing the sensor in the pocket, and further to make the open edge refastenably joined to the garment-facing layer of Kazuo to achieve the predictable result of a pocket that can be securely closed around the sensor to prevent it from falling out during use of the article.
With respect to claim 7, Kazuo discloses a system for detecting a property associated with an absorbent article, as described in paragraph [0001], comprising an absorbent article and a multi-use sensor system configured for temporary attachment and removal from the article, as disclosed in paragraph [0013]. The sensor system comprises an optical sensor for measuring a change in color, as disclosed in paragraph [0015], and a second sensor for detecting impedance, as disclosed in paragraph [0043].
Kazuo discloses all aspects of the claimed invention with the exception of the absorbent article comprising a garment-facing layer comprising a combination of a film and a nonwoven material and further having a nonwoven strip joined to an exterior surface for receiving the sensor, a reactant that changes color when contacted by urine, and the second, impedance sensor operating based on oscillation. The use of a laminate of a film and a nonwoven material is commonly known in the art to provide a garment-facing layer with a combination the liquid-impervious qualities of the film and the soft feel of the nonwoven. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the garment-facing layer of Kazuo with a combination of a film and a nonwoven material to achieve the predictable result of an outer layer that is liquid impervious but still has a soft feel.
Ales discloses a sensor system for an absorbent article, and teaches providing the article with a reactant that changes color when contacted by urine, as described in paragraph [0111] to create a clear and obvious change in color. It would have been obvious to one of ordinary skill in the art at the time of invention to provide the absorbent article of Kazuo with a reactant that changes color when contacted by urine, as taught by Ales, to achieve the predictable result of creating a clear and obvious color change that can be easily detected by the sensor.
Ales further teaches an impedance sensor that operates based on oscillation, as disclosed in paragraph [0096], to achieve a highly sensitive sensor. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to make the impedance sensor of Kazuo operate based on oscillation, as taught by Ales, to achieve a highly sensitive sensor.
Nhan discloses a sensor system for an absorbent article, and teaches providing the article with a nonwoven strip 155 joined to the exterior surface of the garment-facing layer for receiving the sensor system so the sensor system can be removed after the article is used, as shown in figure 5 and described in paragraph [0055]. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the exterior surface of the garment-facing layer of Kazuo with a nonwoven strip for receiving the sensor system, as taught by Nhan, so that the sensor can be removed and reused after use of the article.
With respect to claim 9, Nhan discloses the nonwoven strip 155 comprises non-open edges permanently joined to the garment-facing layer, as shown in figure 5 and described in paragraph [0055]. It would have been obvious to one of ordinary skill in the art at the time of invention to provide the nonwoven strip of modified Kazuo with non-open edges permanently joined to the garment-facing layer, as taught by Nhan, to achieve the predictable result of a pocket with three closed sides to keep the sensor from falling out.
With respect to claim 10, Nhan discloses the nonwoven strip 155 has an open edge, as shown in figure 5, but does not disclose the open edge being refastenably joined to the garment-facing layer. It would have been obvious to one of ordinary skill in the art at the time of invention to provide the nonwoven strip of modified Kazuo with an open edge, as taught by Nhan, to achieve the predictable result of providing an opening for placing the sensor in the pocket, and further to make the open edge refastenably joined to the garment-facing layer of Kazuo to achieve the predictable result of a pocket that can be securely closed around the sensor to prevent it from falling out during use of the article.
With respect to claim 11, Kazuo discloses a system for detecting a property associated with an absorbent article, as described in paragraph [0001], comprising an absorbent article and a multi-use sensor system configured for temporary attachment and removal from the article, as disclosed in paragraph [0013]. The sensor system comprises an optical sensor for measuring a change in color, as disclosed in paragraph [0015], a second sensor for detecting a vapor component associated with feces, as disclosed in paragraph [0020], and a third sensor for detecting impedance, as disclosed in paragraph [0043].
Kazuo discloses all aspects of the claimed invention with the exception of the absorbent article comprising a garment-facing layer comprising a combination of a film and a nonwoven material and further having a nonwoven strip joined to an exterior surface for receiving the sensor, and a reactant that changes color when contacted by urine, and the third, impedance sensor operating based on oscillation. The use of a laminate of a film and a nonwoven material is commonly known in the art to provide a garment-facing layer with a combination the liquid-impervious qualities of the film and the soft feel of the nonwoven. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the garment-facing layer of Kazuo with a combination of a film and a nonwoven material to achieve the predictable result of an outer layer that is liquid impervious but still has a soft feel.
Ales discloses a sensor system for an absorbent article, and teaches providing the article with a reactant that changes color when contacted by urine, as described in paragraph [0111] to create a clear and obvious change in color. It would have been obvious to one of ordinary skill in the art at the time of invention to provide the absorbent article of Kazuo with a reactant that changes color when contacted by urine, as taught by Ales, to achieve the predictable result of creating a clear and obvious color change that can be easily detected by the sensor. 
Ales further teaches an impedance sensor that operates based on oscillation, as disclosed in paragraph [0096], to achieve a highly sensitive sensor. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to make the impedance sensor of Kazuo operate based on oscillation, as taught by Ales, to achieve a highly sensitive sensor.
Nhan discloses a sensor system for an absorbent article, and teaches providing the article with a nonwoven strip 155 joined to the exterior surface of the garment-facing layer for receiving the sensor system so the sensor system can be removed after the article is used, as shown in figure 5 and described in paragraph [0055]. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the exterior surface of the garment-facing layer of Kazuo with a nonwoven strip for receiving the sensor system, as taught by Nhan, so that the sensor can be removed and reused after use of the article.
With respect to claims 12-13, Kazuo discloses in paragraph [0015] placing the optical sensor on an area of the outer surface of the article. The present claim does not disclose any details regarding the location of or distance between the first, second, and third sensing areas. The area under the optical sensor of Kazuo can be defines to comprise three different sensing areas, and therefore fulfills the claim limitations.
With respect to claim 15, Nhan discloses the nonwoven strip 155 has an open edge, as shown in figure 5, but does not disclose the open edge being refastenably joined to the garment-facing layer. It would have been obvious to one of ordinary skill in the art at the time of invention to provide the nonwoven strip of modified Kazuo with an open edge, as taught by Nhan, to achieve the predictable result of providing an opening for placing the sensor in the pocket, and further to make the open edge refastenably joined to the garment-facing layer of Kazuo to achieve the predictable result of a pocket that can be securely closed around the sensor to prevent it from falling out during use of the article
With respect to claim 16, Kazuo discloses a system for detecting a property associated with an absorbent article, as described in paragraph [0001], comprising an absorbent article and a multi-use sensor system configured for temporary attachment and removal from the article, as disclosed in paragraph [0013]. The sensor system comprises an optical sensor for measuring a change in color, as disclosed in paragraph [0015], a second sensor for detecting a vapor component associated with feces, as disclosed in paragraph [0020], a third sensor for measuring temperature, as disclosed in paragraph [0018], and a fourth sensor for measuring humidity, as disclosed in paragraph [0013].
Kazuo discloses all aspects of the claimed invention with the exception of the absorbent article comprising a garment-facing layer comprising a combination of a film and a nonwoven material and further having a nonwoven strip joined to an exterior surface for receiving the sensor, and a reactant that changes color when contacted by urine. The use of a laminate of a film and a nonwoven material is commonly known in the art to provide a garment-facing layer with a combination the liquid-impervious qualities of the film and the soft feel of the nonwoven. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the garment-facing layer of Kazuo with a combination of a film and a nonwoven material to achieve the predictable result of an outer layer that is liquid impervious but still has a soft feel.
Ales discloses a sensor system for an absorbent article, and teaches providing the article with a reactant that changes color when contacted by urine, as described in paragraph [0111] to create a clear and obvious change in color. It would have been obvious to one of ordinary skill in the art at the time of invention to provide the absorbent article of Kazuo with a reactant that changes color when contacted by urine, as taught by Ales, to achieve the predictable result of creating a clear and obvious color change that can be easily detected by the sensor.
Nhan discloses a sensor system for an absorbent article, and teaches providing the article with a nonwoven strip 155 joined to the exterior surface of the garment-facing layer for receiving the sensor system so the sensor system can be removed after the article is used, as shown in figure 5 and described in paragraph [0055]. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the exterior surface of the garment-facing layer of Kazuo with a nonwoven strip for receiving the sensor system, as taught by Nhan, so that the sensor can be removed and reused after use of the article.
With respect to claims 17-18, Kazuo discloses in paragraph [0015] placing the optical sensor on an area of the outer surface of the article. The present claim does not disclose any details regarding the location of or distance between the first, second, and third sensing areas. The area under the optical sensor of Kazuo can be defines to comprise three different sensing areas, and therefore fulfills the claim limitations.
With respect to claim 20, Kazuo does not disclose a sensor that operates based on oscillation. Kazuo discloses in paragraph [0013] a sensor that detects impedance. Ales teaches an impedance sensor that operates based on oscillation, as disclosed in paragraph [0096], to achieve a highly sensitive sensor. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to make the impedance sensor of Kazuo operate based on oscillation, as taught by Ales, to achieve a highly sensitive sensor.

Claims 4, 8, 14, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kazuo (P2002-143199A) in view of Ales et al. (20100164733) and Nhan et al. (2012/0157947), and further in view of Ales et al. (2012/0116337; herein after Ales ‘337).
Kazuo, as modified by Ales and Nhan, discloses all aspects of the claimed invention with the exception of a graphic that is a target for placement of the sensor system. Ales ‘337 teaches using a graphic to indicate an attachment area for a sensor to assist in proper placement of the sensor, as disclosed in paragraph [0069]. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the article of Kazuo with a graphic, as taught by Ales ‘337, to assist in proper alignment of the sensor system on the area of attachment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781